Citation Nr: 0524577	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  01-04 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to June 
1978 and from March 1979 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he was struck by lightning in May 
1978, and that following that event he had an intermittent 
irregular heart beat.  Although his service medical records 
do not document the lightning strike, they do show that 
electrocardiograms (EKGs) in February 1988 and November 1989 
revealed premature ventricular contractions, and an EKG in 
May 1989 showed sinus bradycardia.  EKGs at other times, 
including in conjunction with his September 1994 separation 
examination, showed the heart to be normal.  The service 
medical records are negative for any clinical findings 
attributed to heart disease.

The veteran presented private treatment records showing that 
in December 1999 his two-day history of substernal chest pain 
and shortness of breath were diagnosed as coronary artery 
disease.  It is not clear from the available evidence, 
however, whether the coronary artery disease is etiologically 
related to the abnormal EKG findings documented during 
service.  For these reasons the Board finds that a VA medical 
examination and opinion are required.

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any cardiac 
symptoms since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA medical examination and 
obtain a medical opinion on whether the 
coronary artery disease that was 
diagnosed in December 1999 is at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the abnormal EKGs shown during 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


